HOBSON, Justice
(concurring specially)-
I concur in the judgment discharging the rule nisi in prohibition. It is my understanding that Judge Bird’s “mildly critical” remarks, as he when appearing on his own behalf before this Court characterized them, were precipitated by several of this Court’s decisions, notably Kraemer v. State, Fla., 60 So.2d 615, upon the question of unlawful search and seizure.
In my opinion th¡e same Constitutions (Federal and State) which protected the Kraemers against unlawful search and *682seizure grant unto Judge Bird, as to every other citizen, the right of freedom of speech. So long as he in his official capacity follows the mandate of this Court, as he has always been wont to do, he cannot be said to be disqualified although he may disagree with and criticize an opinion of this or any other court.